      Case 1:19-cv-03840-WMR Document 76 Filed 11/12/19 Page 1 of 22




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

JANE DOE 1,                  )
                             )
      Plaintiff,             )
v.                           )                CIVIL ACTION FILE
                             )                NO. 1:19-CV-03840-WMR
RED ROOF INNS, INC.; VARAHI  )
HOTEL, LLC; FMW RRI NC, LLC; )
WESTMONT HOSPITALITY         )
GROUP, INC.; WHG SU ATLANTA )
LP; SUB-SU HOTEL GP, LLC;    )
CHOICE HOTELS INTERNATIONAL, )
INC.; LQ PROPERTIES, LLC;    )
CPLG PROPERTIES, LLC;        )
BRE/LQ PROPERTIES, LLC;      )
LA QUINTA WORLDWIDE, LLC;    )
EXTENDED STAY AMERICA, INC.; )
ESA MANAGEMENT, LLC;         )
ESA P PORTFOLIO, LLC;        )
ESA P PORTFOLIO OPERATING    )
LESSEE, LLC; JOHN DOES 1-10, )
                             )
      Defendants.            )


  ESA DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR
 PROTECTIVE ORDER AND LEAVE TO PROCEED ANONYMOUSLY
     COME NOW Defendants Extended Stay America, Inc., ESA Management,

LLC, ESA P Portfolio, LLC, and ESA P Portfolio Operating Lessee, LLC

(collectively “the ESA Defendants”) hereby respond to Plaintiff’s Motion for
            Case 1:19-cv-03840-WMR Document 76 Filed 11/12/19 Page 2 of 22




Protective Order and Leave to Proceed Anonymously,1 showing the Court as

follows:

                                             I. INTRODUCTION

           Plaintiff has filed two separate motions, seeking different relief.   First,

Plaintiff is seeking leave to proceed anonymously. That is, Plaintiff wishes to

prosecute this action under a pseudonym and not her given name. In the spirit of

good faith and given the nature of the Plaintiff’s allegations, ESA initially had no

objection to Plaintiff’s request, asking only that the jury not be informed that the

Plaintiff was able to proceed in secret. Plaintiff, however, disagreed with that

notion and filed the current Motion. It has now been discovered that Plaintiff and

her attorneys have acted and continue to act in a manner which is decidedly

inconsistent with her purported need to stay out of the public eye – repeatedly

courting local and national media attention and perpetually advertising this very

lawsuit.          Said behavior has effectively weaponized Plaintiff’s anonymity,

providing her the ability of launching public and extremely derogatory allegations

against ESA, with no means for ESA (or anyone else) to even begin to investigate,

let alone respond, to her claims. As will be noted below, District Courts, including

this one, and the 11th Circuit have recognized the fundamental unfairness inherit in


1
    Plaintiff’s Motion was filed on November 4, 2019 (document no. 74).



                                                         2
       Case 1:19-cv-03840-WMR Document 76 Filed 11/12/19 Page 3 of 22




permitting a plaintiff to avoid having to stand behind his or her allegations. This

unfairness should not be exacerbated here, where Plaintiff simultaneously seeks to

take advantage of and be protected from publicity.

      Second, Plaintiff is seeking entry of a proposed protective order to govern

the use, treatment and dissemination of allegedly confidential information during

discovery. The proposed order, however, severely limits the use of important

information, hampers the ability of ESA and the other Defendants to test Plaintiff’s

allegations, and provides a significant strategic advantage to Plaintiff by limiting

Defendants’ ability to protect their defense strategy and work product. Currently,

the parties continue to work towards a mutually agreeable confidentiality

agreement, and ESA is agreeable to one that affords reasonable protections of

embarrassing or sensitive information.        However, the current version Plaintiff

submitted to the Court is fundamentally unfair and compounds the inherent

prejudice to Defendants created by Plaintiff proceeding anonymously. As such,

ESA opposes Plaintiff’s proposed protective order.

                               II.    ARGUMENT

A.    ESA’s Opposition to Plaintiff’s Motion to Proceed Anonymously.

      1.    Plaintiff has courted, not lamented, the public spotlight for this suit.

      Before examining the law applicable to Plaintiff’s Motion to Proceed



                                          3
         Case 1:19-cv-03840-WMR Document 76 Filed 11/12/19 Page 4 of 22




Anonymously (“MPA”), the Court must know that Plaintiff, through her attorneys,

has repeatedly publicized the facts of this case, flooding this community (as well as

the national news) with the details of her as-yet-unchallenged allegations. On or

about the day she filed this lawsuit, Plaintiff’s attorneys appeared on nearly every

major Atlanta media outlet (both print and television) to discuss this litigation.2

Around the same time, Plaintiff’s counsel solicited and received national media

coverage as well, sending out press releases, appearing on television news shows,

giving interviews and sharing details of Plaintiff’s Complaint (if not the entire

Complaint itself) with organizations such as U.S. News and World Report, NBC,

Headline News and Fox.3 While counsel did not reveal the name of their client,

every other aspect of the lawsuit was open for discussion – dates and specific

locations of the alleged trafficking, as well as factual allegations particular to

Plaintiff’s claim, were provided.                  Even today, Plaintiff’s lawyers continue to

actively promote the widespread dissemination of the facts of this lawsuit via links

to news coverage on their website.

2
          https://www.11alive.com/article/news/local/lawsuits-allege-employees-facilitated-heinous-sex-trafficking-
network-at-atlanta-hotels/85-23220ac5-6ac1-4c05-93e4-22945b891680;               https://www.ajc.com/news/crime--
law/breaking-atlanta-area-hotels-face-sex-trafficking-lawsuits/B9Wy8bMUOV60eWuqdjlWWN/;
https://www.wsbtv.com/news/local/atlanta/sex-trafficking-victims-file-lawsuits-against-metro-hotels/979808272;
https://www.fox5atlanta.com/news/4-metro-atlanta-hotels-named-in-sex-trafficking-lawsuit
3
    https://www.nbcnews.com/news/us-news/hotel-workers-helped-sex-traffickers-4-women-say-lawsuit-n1047691;
https://www.atclawfirm.com/people/trinity-hundredmark/;         https://www.foxbusiness.com/retail/sex-trafficking-
ignored-atlanta-based-hotels-lawsuits;          https://www.usnews.com/news/best-states/georgia/articles/2019-08-
27/lawsuit-targets-hotels-accused-of-supporting-sex-trafficking



                                                        4
          Case 1:19-cv-03840-WMR Document 76 Filed 11/12/19 Page 5 of 22




         During their media tour, Plaintiff’s lawyers recounted the allegations of

these Complaints as fact, despite the apparent lack of any underlying criminal

complaint or any governmental investigation into the alleged crimes4, and made

serious accusations against ESA and the other Defendants (such as the alleged

trafficking was occurring “with full knowledge” of the hotels, that hotel employees

were “getting paid to be lookouts for the police”, etc.). And, since there was no

police report or investigation related to these allegations and Plaintiff’s identify

was concealed, the reporters, the public at large, and even the Defendants were

unable to vet these allegations whatsoever or offer any detailed response. Clearly,

these repeated communications serve only a single purpose – to taint the potential

jury pool against the Defendants before Plaintiff’s allegations can be investigated.

         Plaintiff’s behavior highlights the reasons why anonymity is rarely granted

by the Courts – it is fundamentally unfair. And, while remarkable circumstances

might lead a Court to grant an exception and tolerate the disadvantage it foists on a

defendant, no such remarkable circumstances can exist where a plaintiff seeks out

publicity and actively wields it against a defendant.




4
  Plaintiff’s allegations in this manner are, thus far, entirely unsubstantiated. The undersigned have been informed
that there was no police investigation into this matter and that there is not going to be. In other words, Plaintiff
apparently did not report these crimes to the police, there is no investigation by the authorities, and, so far, there
nothing other than Plaintiff’s averments that a crime took place or that she was a victim thereof.



                                                          5
         Case 1:19-cv-03840-WMR Document 76 Filed 11/12/19 Page 6 of 22




        2.       Plaintiff cannot make a showing of a substantial privacy right to
                 permit her to proceed anonymously.

        Fed. R. Civ. P. 10(a) requires that every pleading in federal court must name

all the parties. Not only does this Rule protect the public interest in “knowing all

the facts involved”5, it is also protects the rights of those being sued:

                 This [Rule] creates a strong presumption in favor of
                 parties’ proceeding in their own names. Defendants have
                 the right to know who their accusers are, as they may be
                 subject to embarrassment or fundamental unfairness if
                 they do not.

Plaintiff B v. Francis, 631 F.3d 1310, 1316 (11th Cir. 2011) (citing Doe v. Smith,

429 F.3d 706, 710 (7th Cir. 2005)). The district courts recognize that permitting a

plaintiff to conceal his or her identity, while at the same time making allegations of

misconduct against a named and identifiable defendant is, on its face,

fundamentally unfair:

                 [Plaintiff] has denied [defendant] the shelter of
                 anonymity – yet it is [defendant], and not the plaintiff,
                 who faces disgrace if the complaint’s allegations can be
                 substantiated. And if the complaint’s allegations are
                 false, then anonymity provides a shield behind which
                 defamatory charges may be launched without shame or
                 liability.


5
 “Public access to this information is more than a customary procedural formality; First Amendment guarantees are
implicated when a court decides to restrict public scrutiny of judicial proceedings.” Doe v. Frank, 951 F.2d 320,
322 (11th Cir. 1992) (citing Freedom From Religion Foundation, Inc. v. Emanuel County School Syst., 109
F.Supp.3d 1353, 1356 (S.D.Ga. 2015)).




                                                       6
          Case 1:19-cv-03840-WMR Document 76 Filed 11/12/19 Page 7 of 22




Id. Certainly, exceptions to the rule can and should be made from time to time,

but “[i]t is the exceptional case in which a plaintiff may proceed under a fictitious

name.” Doe v. Frank, 951 F.2d 320, 323 (11th Cir. 1992). Thus, before a plaintiff

can be allowed to proceed anonymously, she must make a showing that she “has a

substantial privacy right that outweighs the ‘customary and constitutionally-

embedded presumption of openness in judicial proceedings.’” Id. (citing Doe v.

Stegall, 653 F.2d 180, 186 (5th Cir. 1981)).

         The first step in analyzing a plaintiff’s claim of substantial privacy right is to

look at the following three factors: (1) Is the plaintiff challenging governmental

activity6, (2) will the plaintiff be required to disclose information of the utmost

intimacy, or (3) will the plaintiff be compelled to admit her intention to engage in

illegal conduct and risk criminal prosecution. Plaintiff B, 631 F.3d at p. 1316

(internal cites omitted). Next, since these three factors are not all encompassing,

Courts will review additional elements, such as whether the plaintiff is a minor,

whether the plaintiff will be threatened with violence by proceeding in her own

name, and whether the plaintiff’s anonymity poses a unique threat of fundamental


6
 It should be noted that, in analyzing this particular prong, the 11 th Circuit has held that it should be counted in the
defendant’s favor in suits where the defendant is a private entity or corporation. Frank, 951 F.2d at p. 323-24. In
other words, the issue is not whether there is more of a reason to grant anonymity where the plaintiff is suing the
government. Rather, the issue is that there is “more reason not to grant” the request where the plaintiff is suing a
private citizen. Id. (emphasis in original). Thus, this factor weighs in favor of ESA.




                                                           7
       Case 1:19-cv-03840-WMR Document 76 Filed 11/12/19 Page 8 of 22




unfairness to the defendant. Id. (internal cites omitted). Here, Plaintiff argues that

the litigation will require her to disclose “information of the utmost intimacy” and

that proceeding under her own name exposes her to threats of violence. These

factors are analyzed, in turn, below.

             a.    Without more, the fear of embarrassment or ridicule by
                   revealing “information of the utmost intimacy” does not
                   warrant anonymity.

      The fact that revealing one’s identity might, due to the subject matter

involved in a particular case, cause a plaintiff substantial embarrassment is not

enough to warrant anonymity under this prong. Id.         The 11th Circuit has noted

that, for this reason, courts “have often denied the protection of anonymity [even]

in cases where plaintiffs allege sexual assault …” Id. (internal cites omitted).

Indeed, this very Court has determined that allegations of sexual assault, without

more, are an insufficient basis on which to cast aside the fairness of having

litigants prosecute actions in their own name:

             When a plaintiff alleges that he or she will be required to
             divulge information “of the utmost privacy,” and requests
             anonymity on this basis, the case generally involves
             “abortion, mental illness, personal safety, homosexuality,
             transsexuality and illegitimate or abandoned children in
             welfare cases.” Doe v. Bell Atlantic Business Systems
             Services, Inc., 162 F.R.D. 418, 420 (D. Mass. 1995)
             (citing Doe v. Blue Cross and Blue Shield of Rhode
             Island, 794 F.Supp. 72, 74 (D.R.I. 1992)). While
             Plaintiffs allege that Plaintiff John Doe was the victim of

                                          8
          Case 1:19-cv-03840-WMR Document 76 Filed 11/12/19 Page 9 of 22




                  sexual assault by another male, Plaintiffs do not allege
                  that Plaintiff John Doe is homosexual, and indeed, they
                  deny that is the case.

Doe v. Family Dollar Stores, Inc., 2007 WL 9706836, *2 (N.D.Ga. 2007).7

         As noted above, the issue comes down to fairness. In Doe v. Shakur, 164

F.R.D. 359, 361 (S.D.N.Y. 1996),8 the court prohibited a plaintiff to proceed

anonymously in a civil suit against her alleged rapist, making the following points:

         •        By choosing to bring her lawsuit, plaintiff put her credibility at issue
                  and “fairness requires” that she be prepared to sand behind her
                  charges publically;

         •        In a civil suit, a plaintiff is seeking primarily to vindicate her own
                  interests. Thus, there is no need to use anonymity to encourage
                  victims to testify in order to promote public interests; and

         •        Allowing a plaintiff to make anonymous allegations against a named
                  defendant places that defendant at a serious disadvantage, forcing him
                  to defend himself publically, “while plaintiff could make her
                  accusations from behind a cloak of anonymity.”

See also Doe v. North Carolina Central Univ., 1999 WL 1939248, *2 (M.D.N.C.

1999) (finding it fundamentally unfair to allow a plaintiff to anonymously accuse

her supervisor of rape, without requiring her to stand, “as [she] must”, in a public


7
  In Family Dollar, the plaintiff, a male, alleged he was sexually assaulted by his male supervisor and that, due to
the “intimate and traumatic details” of the attack, “requiring him to disclose his real name [would] embarrass and
humiliate him …” Family Dollar, 2007 WL 9706836 at *2. His request for anonymity was denied.
8
 Admittedly, the Doe v. Shakur opinion is not binding on this Court, but it is informative. Also, it was cited by the
11th Circuit in Plaintiff B. Plaintiff B., 631 F.3d at p. 1316




                                                          9
      Case 1:19-cv-03840-WMR Document 76 Filed 11/12/19 Page 10 of 22




forum) (internal cite omitted); Doe v. Bell Atlantic Business Systems Services,

Inc., 162 F.R.D. 418, 422 (1995) (same); Doe v. University of Rhode Island, 1993

WL 667341, *3 (D.R.I.) (noting that victims of sexual assault are “not within those

classes of cases that have generally been recognized as compelling privacy”, and

potential embarrassment and ridicule is not enough to warrant anonymity).

      Also, when a plaintiff actually seeks out publicity for his or her claims,

while remaining anonymous in the process, the prejudice and unfairness is more

than just potential – it is palpable. In such a scenario, permitting a plaintiff to

proceed anonymously essentially hands her the advantage the above cases warn

against. The undersigned was able to locate only one case wherein a plaintiff

simultaneously sought secrecy from the Court and attention from the media

(suggesting, perhaps, that such inconsistent and unfair behavior is rare): Doe v.

North Carolina Central Univ., supra.

      In North Carolina Central, the plaintiff alleged that she was assaulted and

raped by her supervisor, Lt. Robert Moore, in her position as a security guard for

the university. As one would expect, the District Court found that the plaintiff’s

media publication of the names of and allegations against the defendants, while

plaintiff herself enjoyed secrecy, exacerbated the unfairness wrought by

anonymity:



                                        10
      Case 1:19-cv-03840-WMR Document 76 Filed 11/12/19 Page 11 of 22




              [T]he Court notes that Plaintiff has made her accusations
              publicly. In addition, Plaintiff’s attorney has made
              several statements to the media regarding the case,
              specifically identifying Moore and leveling charges at
              NCCU. If the Court allowed Plaintiff to proceed as “Jane
              Doe”, NCCU would be “required to defend itself
              publically while plaintiff could make her accusations
              from behind a cloak of anonymity.” It is not appropriate
              for Plaintiff to “use her privacy interests as a shelter from
              which she can safely hurl these accusations without
              subjecting herself to public scrutiny.”

North Carolina Central, 1999 WL 19389248 at *4-5. Thus, anonymity was

denied. Id.

      Finally, it must be noted that, in support of her position, Plaintiff has

presented the Court with nothing more than the allegations of her Complaint.

While there may be no bright letter rule requiring actual evidence to support a

motion to proceed anonymously, the position that one can satisfy his or her burden

without evidence seems innately illogical.         If allegations were all that were

required, anonymity would be easily achieved and the exception may swallow the

rule. Indeed, a cursory review of the case upon which Plaintiff primarily relies –

Plaintiff B – reveals that the plaintiff therein submitted “extensive evidence” along




                                           11
         Case 1:19-cv-03840-WMR Document 76 Filed 11/12/19 Page 12 of 22




with her motion, which included an expert affidavit.9

         Accordingly, Plaintiff’s initial argument, that she will be required to reveal

intimate details, cannot support her Motion alone. ESA recognizes the sensitive

nature of these lawsuits, but, respectfully, that is not enough to cast aside the

notions of fairness the rules are designed to protect, especially where Plaintiff has

willingly sought to take advantage of her anonymity and make unchallenged and

unchallengeable statements and allegations in the most public of forums – the local

and national news media – with the sole purpose and inevitable result of poisoning

the jury pool.

                  b.       Anonymity does not afford the protection Plaintiff claims to
                           need.

         Plaintiff next claims that she lives in fear of retaliation by her alleged sex

traffickers, and that this fear is an additional basis for which to grant her

anonymity. See Plaintiff’s Motion, pp. 6-7. However, Plaintiff fails to offer any


9
  It should also be noted that Plaintiff’s analysis of the Plaintiff B opinion is woefully incomplete. In her Motion,
Plaintiff claims that the Plaintiff B court “held that descriptions of the plaintiffs while nude and engaging in explicit
sexual conduct ‘could not be of a more sensitive and highly personal nature,’ and thus the district court should
have allowed the plaintiffs to proceed anonymously.” See Plaintiff’s Motion, p. 5 (emphasis added). The Court’s
opinion, however, was based on far more than the potential for descriptions of sexual conduct. Plaintiff B involved
several women who, while minors, were filmed nude and/or engaged in illicit homosexual activity and then featured
in the infamous “Girls Gone Wild” videos, which were sold to the public. Plaintiff B, 631 F.3d at p. 1312. The
Court’s ultimate decision to overturn the district court’s denial of anonymity to some (but not all) of the plaintiffs,
was based on many factors, including (1) that the sexual behavior at issue was homosexual in nature (id., p. 1317),
(2) the fact that the videos were still available for sale and, should anonymity be lifted, the plaintiffs would be
forever linked to those videos (id., p. 1318), and (3) the fact that the videos contained child pornography and lifting
anonymity could “create heavy demand for these links, pictures, and videos, knowing they provide an easy way to
obtain some explicit sexual images of minors.” (id.).



                                                          12
         Case 1:19-cv-03840-WMR Document 76 Filed 11/12/19 Page 13 of 22




evidence to substantiate this fear other than the averments in her Motion, which

provide the Court no way to assess the merits of her argument.10                                        Likewise,

Plaintiff offers no explanation as to how proceeding under her real name might

increase her likelihood of being threatened.

         As noted above, Plaintiff has already publicized the factual allegations of

this suit – including the specific locations and dates the trafficking occurred and

particular factual events that purportedly took place. And, certainly, the traffickers

already know who Plaintiff is. Thus, if her contentions are true, the traffickers –

upon hearing the broadcasts or reading the reports solicited and promoted by

Plaintiff – will know that she is the one prosecuting this lawsuit. See Shakur, 164

F.R.D. at p. 362 (“Plaintiff has not, however, provided any details, nor has she

explained how or why the use of her real name in court papers would lead to harm,

since those who presumably would have any animosity toward her already know

her true identity.”) (citing Doe v. Hallock, 119 F.R.D. 640, 644 (S.D.Miss. 1987)

(“the source of any harassment apparently is already aware of plaintiff’s identity,

and there is little reason to believe that disclosure of her identity in this lawsuit

10
   Interestingly, Plaintiff even notes that the case upon which she relies for support – Doe v. Barrow County, GA.,
219 F.R.D. 189 (N.D.Ga. 2003) – involved a plaintiff who presented evidence to the Court, in the form of affidavits.
See Plaintiff’s Motion, p. 6. Specifically, the plaintiff in Barrow County presented his own affidavit, along with one
of another individual who had made the same complaint (challenging a religious monument in the courthouse),
documenting threatening behavior. In addition to that, the Court took note of threatening communications it had
received as well. By way of contrast, Plaintiff herein presents nothing other than the conclusory and unsupported
statements of her counsel.



                                                         13
      Case 1:19-cv-03840-WMR Document 76 Filed 11/12/19 Page 14 of 22




would serve to increase the number of such incidents”)). Indeed, it is much more

likely that the alleged traffickers would learn of the lawsuit via the flood of media

reports as opposed to them checking the federal court docket.

      Additionally, Plaintiff concedes that Defendants will have to be provided

with the traffickers’ identities, so they may interview/depose them. After all, there

has been no police report filed by the Plaintiff and no police investigation into

Plaintiff’s allegations. As such, the Defendants are obligated to interview and

depose these alleged traffickers to ensure that Plaintiff’s claims about her treatment

at Defendants’ hotels are entirely accurate, especially with respect to the

allegations that the hotel employees and management actively participated in the

abuse and trafficking. Thus, if Plaintiff’s attorneys’ website and the heavy media

coverage they have solicited have not already alerted the traffickers that one of

their victims has filed a lawsuit, they will certainly know this information when

they are located, interviewed and deposed.

      Thus, the primary and most important reason for remaining anonymous and
taking the extraordinary step of shielding the public from the information in this
important lawsuit, does nothing to serve the purpose Plaintiff promotes. The only
purpose anonymity serves is allowing Plaintiff’s attorneys to continue to promote
the one-sided media coverage of this case, severely tainting the jury pool in this
process.


                                         14
      Case 1:19-cv-03840-WMR Document 76 Filed 11/12/19 Page 15 of 22




             c.    Plaintiff’s remaining arguments are entirely unsupported.

      Finally, Plaintiff closes out her brief making an attempt to address the other

prongs of an anonymity analysis. For example, at one point, Plaintiff claims that

she will be required to admit “that she engaged in prostitution”. See Plaintiff’s

Motion, p. 5. However, the element to be considered is whether a plaintiff would

be compelled to admit her intent to engage in illegal conduct and risk criminal

prosecution. See Plaintiff B, 631 F.3d at p. 1316; Frank, 951 F.2d at p. 324.

Here, a cursory review of Plaintiff’s Complaint reveals that she is not alleging to

be a willing participant in the crimes at issue. Rather, she claims she was coerced

and forced into non-consensual sex, which is not admitting an intent to commit a

crime and cannot satisfy the element cited.

      Elsewhere in her Motion, Plaintiff contends that she is “especially

vulnerable”, given her “past victimization”.       See Plaintiff’s Motion, p. 7.

However, Plaintiff fails to explain how her victimization rises to a level requiring

anonymity.    If victimization satisfied the inquiry, the many cases in which

anonymity was denied to one claiming sexual assault would be decidedly incorrect;

yet, they remain good law. Moreover, the cases to which Plaintiff cites in this

section are readily distinguishable. In Doe v. Stegall, for example, the plaintiffs

were children, which the court found “especially persuasive”. Stegall, 653 F.2d at



                                        15
      Case 1:19-cv-03840-WMR Document 76 Filed 11/12/19 Page 16 of 22




186. And, the special circumstances that existed in Plaintiff B (i.e. anonymity

being necessary to prevent the plaintiff from being identified in publically sold

child pornography) simply do not exist here.

      Next, Plaintiff makes the amorphous argument that forcing her to proceed

under her own name “would subject her to the harm being litigated”.             See

Plaintiff’s Motion, p. 8. This, however, is not one of factors to be examined by the

Court and, even if it were, it is hard to imagine how the act of standing against

those Defendants the Plaintiff alleges participated in her trafficking would subject

her to the same harm. Indeed, Plaintiff contends that it was the Defendants – not

her – who engaged in scornful behavior.

      Finally, Plaintiff claims that the public interest “in revealing Plaintiff’s

identity is weak”. See Plaintiff’s Motion, p. 8. This argument misses the point.

“Public access to this information is more than a customary procedural formality;

First Amendment guarantees are implicated when a court decides to restrict public

scrutiny of judicial proceedings.” Frank, 951 F.2d at 322 (citing Freedom From

Religion Foundation, 109 F.Supp.3d at 1356). It is not interest in any one fact

that controls; we are dealing with “customary and constitutionally-embedded

presumption[s] of openness in judicial proceedings”, which can only rarely be

overcome and not in the present case. Id. (citing Stegall, 653 F.2d at 186).



                                          16
      Case 1:19-cv-03840-WMR Document 76 Filed 11/12/19 Page 17 of 22




B.    ESA’s Opposition to Plaintiff’s Protective Order.

      Along with her Motion for anonymity, the Plaintiff has submitted a draft

protective order. Plaintiff’s proposed order essentially assumes her Motion to

proceed anonymously will be granted. As noted above, ESA opposes Plaintiff’s

Motion. Obviously, if anonymity is denied (as it should be), Plaintiff’s version of

protective order will have to be completely reworked.11 Even if Plaintiff’s Motion

is granted, however, the Plaintiff’s current draft protective order is unworkable and

must be rejected.    Simply put, Plaintiff’s version disregards the Defendants’

attorney-client privileges and work-product protections, and requires the

Defendants to provide Plaintiff with a detailed playbook of their defense. To the

extent Plaintiff contends that her draft protective order is necessary to protect her

identity, the prejudicial and unfair nature of the protective order is all the more

reason to deny Plaintiff’s Motion for anonymity.

      For example, Plaintiff’s draft order permits her to label anyone as a Highly

Confidential Pseudonym Required (“HCPR”) witness and automatically extends

that designation to Plaintiff, any other people suspected of being trafficked, any

alleged or suspected trafficker and any “affiliate or associate” of any trafficker.




                                         17
         Case 1:19-cv-03840-WMR Document 76 Filed 11/12/19 Page 18 of 22




See Plaintiff’s Draft Order (“Draft”), ¶¶ 2B, 4. The parties would then be unable

to use the person’s name in any “public document,” which is undefined and

achingly broad.12

         The Draft then goes on to severely limit the categories/types of witnesses

Defendants are permitted to ask about anyone designated as HCPR. Id., ¶ 6. Not

included within Plaintiff’s approved list are former hotel employees, law

enforcement, Plaintiff’s friends, family and associates, or various other fact

witnesses. Contacting a witness who is outside of Plaintiff’s approved categories

would require the defense to seek and obtain Plaintiff’s approval. Id., ¶¶ 6-7.13

Moreover, before any Defendant could interview and reveal Plaintiff’s identity to

her alleged traffickers, their “affiliates”, or anyone who even worked at one of the

hotels at issue in the complaint, the Defendant must seek and receive the Court’s

permission to do so. Id., ¶ 7.



11
  ESA recognizes that there may be sensitive documentation, photographic evidence and even testimony that the
Plaintiff or the Defendants may wish to designate as confidential, and ESA is not opposed to a limited protective
order limiting the publication of certain information. The parties continue to work together in an effort to agree
upon a fair protective order.
12
  Among the undesirable results of this provision would be that Plaintiff and potentially dozens of witnesses will be
referred to as “Doe” in depositions and interrogatory responses, some of which will almost certainly be used at some
point during trial. This restriction would provide the aura of the Court’s “stamp of approval” regarding there being a
reason for Plaintiff and select witnesses to fear revealing their identity. This is an issue the parties have agreed
would be addressed prior to trial. However, if this condition is part of the protective order, there will be no way to
avoid the jury hearing that Plaintiff and some of the witnesses were allowed to proceed anonymously when the
deposition is played or interrogatory answers are read to the jury.




                                                         18
         Case 1:19-cv-03840-WMR Document 76 Filed 11/12/19 Page 19 of 22




        Obviously, these requirements would dilute, if not negate entirely,

attorney/client privileges and work-product protections. Plaintiff would be entitled

to know of almost every witness Defendant thinks might have helpful or even

harmful information related to the factual allegations on which Plaintiff’s claim is

based, essentially supplying Plaintiff with an outline of defense strategy. Many of

these witnesses may be witnesses Defendants might not otherwise be required to

disclose in discovery, but will now be forced to do so.

        Moreover, Plaintiff’s lawyers, it seems, have already revealed that they are

not obligated to follow the terms of their draft protective order. On one of the

various media appearances referenced above, one of Plaintiff’s attorneys indicated

that counsel have already been seeking out and interviewing witnesses:

                 There are employees involved, but there are employees
                 who left their job because they weren’t happy with this,
                 they didn’t like what they saw, and there – when things
                 happen at hotels there are witnesses that see them
                 happen. . . . I don’t know if I can get into everything that
                 we would use at trial. There are witnesses to a lot of this.
                 What’s in the Complaint we allege to be true and we
                 have reasons to know that it’s true. . . . There’s a chain
                 of evidence. There’s video, there’s witnesses, there are
                 people that saw things that they didn’t like seeing at the
                 time and they’re still willing to talk about it.


13
   Likewise, the Defendants would be required to get Plaintiff’s permission before showing documentary evidence
labeled as “confidential” to anyone not within the listed categories. See Plaintiff’s Draft, ¶ 6. So, for example,
before showing a police officer the copy of a police report marked confidential, or before showing a potential
witness a photograph of the Plaintiff, the Defendants must seek Plaintiff’s counsel’s approval.



                                                       19
        Case 1:19-cv-03840-WMR Document 76 Filed 11/12/19 Page 20 of 22




See https://www.atclawfirm.com/people/trinity-hundredmark/ (“Sex Trafficking

Lawsuit | HLN”). If the lawyer asked these witnesses about an HCPR, which one

assumes he would have, he would have been required, per Plaintiff’s draft order, to

get permission from the Defendants and/or the Court, which obviously was not

done.

        It cannot be denied that Plaintiff’s draft order would provide Plaintiff with

an enormous and extremely prejudicial strategical advantage. Accordingly, it must

be rejected, along with the anonymity upon which Plaintiff’s unfair draft protective

order is based.

                                 III.   CONCLUSION

        Based on the above, the ESA Defendants respectfully request this Court

enter an Order denying to Plaintiff’s Motion for Protective Order and Leave to

Proceed Anonymously.



        Respectfully submitted this 12th day of November, 2019.




                            {Signature on following page}




                                          20
      Case 1:19-cv-03840-WMR Document 76 Filed 11/12/19 Page 21 of 22




                                        WEINBERG, WHEELER,
                                        HUDGINS, GUNN & DIAL, LLC

                                       /s/ Christopher Byrd
                                       Patrick B. Moore
                                       GA Bar No. 520390
3344 Peachtree Road, N.E.              Christopher T. Byrd
Suite 2400                             GA Bar No. 100854
Atlanta, Georgia 30326                 Shubhra R. Mashelkar
(404) 876-2700                         GA Bar No. 475388
                                       Emily M. Adams
                                       GA Bar No. 54419

                                       Counsel for Defendants Extended Stay
                                       America, Inc., ESA Management, LLC,
                                       ESA P Portfolio, LLC, and ESA P
                                       Portfolio Operating Lessee, LLC



    RULE 7.1D CERTIFICATE OF TYPE, FORMAT AND FONT SIZE

      Pursuant to Local Rule 7.1D of the United States District Court of the

Northern District of Georgia, the undersigned certifies that the foregoing

submission to the Court was computer-processed, double-spaced between lines,

and used Times New Roman font of 14 point size.



Dated: November 12, 2019.



                                          /s/ Christopher Byrd ___________
                                          Christopher T. Byrd


                                     21
       Case 1:19-cv-03840-WMR Document 76 Filed 11/12/19 Page 22 of 22




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing has been furnished to all
known counsel of record by electronic service via the Court’s CM/ECF electronic
filing system, addressed as follows :
Jonathan S. Tonge, Esq.                   Admir Allushi
jtonge@atclawfirm.com                     adi.allushi@lewisbrisbois.com
Patrick J. McDonough                      P. Michael Freed
pmcdonough@atclawfirm.com                 michael.freed@lewisbrisbois.com
Trinity Hundredmark                       Charles K. Reed
thundred@atclawfirm.com                   chuck.reed@lewisbrisbois.com LEWIS BRISBOIS
ANDERSON, TATE & CARR, P.C.               BISGAARD & SMITH, LLP - ATL
One Sugarloaf Centre                      1180 Peachtree St., N.E., Suite 2900
1960 Satellite Boulevard, Ste. 4000       Atlanta, GA 30309-3521
Duluth, GA 30097                          Counsel for Red Roof Inns, Inc., FMW RRI NC,
Counsel for Plaintiff                     LLC; Westmont Hospitality Group, Inc.; WHG
Sara M. Turner                            SU Atlanta, LP; SUB-SU Hotel GP, LLC
smturner@bakerdonelson.com
Christie L. Dowling                       David S. Sager
cdowling@bakerdonelson.com                DLA PIPER LLP
BAKER DONELSON -B’HAM                     51 John F. Kennedy Pkwy, Ste 120
420 North 20th Street                     Short Hills, NJ 07078-2704
Suite 1600 Wachovia Tower                 david.sager@dlapiper.com
Birmingham, AL 35203-5202
                                          Delia Gervin Frazier
Janelle E. Alleyne                        Christopher G. Campbell
BAKER, DONELSON-ATL                       DLA PIPER LLP-ATL
3414 Peachtree Rd., N.E., Suite 1600      One Atlantic Center, Suite 2800
Atlanta, GA 30326                         1201 West Peachtree St., N.W.
jalleyne@bakerdonelson.com                Atlanta, GA 30309
Counsel for Choice Hotels Int’l.          delia.frazier@dlapiper.com
                                          christopher.campbell@dlapiper.com
C. Shane Keith                            Counsel for CPLG Properties, LLC
HAWKINS PARNELL & YOUNG, LLP              LQ Properties, LLC
303 Peachtree Street, N.E., Suite 4000    BRE/LQ Properties, LLC
Atlanta, GA 30308-3243                    La Quinta Worldwide, LLC
skeith@hpylaw.com
Counsel for Varahi Hotel, LLC

       This 12th of November, 2019.
                                              /s/ Christopher Byrd
                                              Christopher T. Byrd


                                         22
